Citation Nr: 0921355	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-03 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran had active military service from June 1960 to 
June 1962, and from August 1962 to May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, in pertinent part, denied the 
above claim.

In March 2009, the Veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, it is as likely 
as not that his bilateral knee disability is related to his 
active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
bilateral knee disability have been met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.


Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for arthritis may also be established 
based on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran contends that he began to experience problems 
with his knees while in service.  He states that, although he 
did not suffer from an injury to his knees, his current knee 
condition resulted from his experiences in service, such as 
training new soldiers and running.

Service treatment records show that the Veteran did not have 
any knee conditions at the time of enlistment.  In January 
1979, the Veteran reported having a history of knee pain.  At 
that time, the Veteran complained of left leg pain with 
increased activity.  Bilateral genu recurvatum was noted.  
The Veteran was assessed with knee pain, etiology unknown 
with a plan including aspirin, a knee support and x-rays.  
The x-rays of the left knee were negative for any problems.  
The Veteran's March 1981 separation examination noted the 
Veteran's reports of constant pain in joint to include 
shoulder, knees and right heel.  The examination showed 
normal lower extremities with the medical history indicating 
a history of arthritis. 

Private physician's report dated July 1983 showed findings of 
Ehler-Danlos syndrome.  The report showed all x-rays were 
negative regarding any evidence of bony abnormalities with 
lab results being negative regarding any findings of chemical 
markers of arthritis.  

VA treatment reports from 1982 and 1983 showed complaints of 
generalized joint pain assessed as non-specific 
fybromyositis.  An April 1983 report showed complaints of 
knee pain in addition to pain in multiple other joints with 
no physical findings associated with the knees being shown.  
A July 1988 report noted complaints of joint pain in the 
shoulders, hands and right knee.  The Veteran again 
complained of knee pain in February 1994.  

A December 1998 VA treatment note  showed complaints of 
chronic right calf and popliteal knee pain for a month prior 
to the note, stiffness and pain after bedrest or after 
sitting for several minutes.  Crepitus on range of motion of 
the right knee without effusion was also noted.  The 
assessment noted degenerative joint disease of the right knee 
without indication of supporting x-ray findings.  

A February 2002 report detailed crepitus with painful and 
limited motion of the right knee.  The diagnosis was 
degenerative joint disease of the right knee.  A June 2005 
report also noted complaints of right knee pain.

Private treatment records from February 1999 to December 2007 
were reviewed.  A February 1999 private treatment note showed 
complaints of right knee pain for three months prior to the 
note.  The Veteran complained of pain and stiffness in the 
right knee and some clicking.  The findings showed normal 
alignment, range of motion and stability of the right knee 
with minimal effusion and some posterior swelling suggesting 
the presence of a small popliteal cyst.  The x-rays showed 
very little degenerative changes.  The assessment was some 
mild symptomatology most likely due to some early 
degenerative changes.  The Veteran continued to receive 
treatment for his knees, including an arthroscopy in June 
2004, which revealed a dime-sized bone-on-bone area of the 
tibia medially, type 3 chondromalacia of the anterior 
compartment and anterolateral meniscus tear.  The September 
2005 x-rays revealed advanced degenerative changes in the 
medial compartments of both knees, greater on the right, with 
mild patellofemoral joint narrowing.  

In October 2005, the Veteran underwent a knee replacement 
surgery and was sent for rehabilitation.

A May 2006 private treatment note showed that the private 
physician had reviewed the Veteran's service treatment 
records from January 1979 to March 1981, and, upon an 
examination, found left knee medial compartment arthrosis and 
right knee severe arthroris, status post total knee 
replacement.  The physician indicated that the findings 
involved a condition that started in the 1970s with good 
evidence that the problems initiated at that time.  In his 
December 2007 note, the same physician restated that the 
Veteran has bilateral knee condition from being in service 
and that this condition has gotten worse over the years 
requiring him to have a total knee replacement.  The 
concluded that the total knee replacement improved the 
Veteran's activities of daily living and decreased some pain, 
but the knee still occasionally swelled up and caused the 
Veteran discomfort in the winter.

During the Veteran's March 2009 video conference hearing, he 
stated that he served as an artilleryman for 11 years.  His 
duties included having to run up and down through the 
vehicles as well as jump up and down into the howitzer gun 
rack or gun mount in order to fire weapons.  He further 
testified that, as the first sergeant in the Bravo Company, 
he was required to conduct physical training, which consisted 
of jogging.  He stated that, on several occasions, it was 
mentioned to him that jogging for a 38-year-old was not the 
best thing.  In spite of that, the Veteran was motivated to 
lead his soldiers and did not exclude himself from physical 
training.

After reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the Veteran's current bilateral 
knee condition to his active service.  38 C.F.R. § 3.303(d).  
Service treatment records show that the Veteran began to 
experience problems with his knees in service.  His 
separation examination and treatment notes that immediately 
followed his service show continuity of treatment for 
bilateral knee condition.  In addition, private physician has 
stated that the Veteran's current bilateral knee condition 
had its onset in January 1979, as is shown by service 
treatment records.  Furthermore, the Veteran has testified as 
to his duties in service and how these duties may have 
contributed to his current bilateral knee condition.  
Therefore, service connection for a bilateral knee condition 
is warranted.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). 







	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral knee disability is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


